Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 28-30, respectively of U.S. Patent No. 11,108,593. Although the claims at issue are not identical, they are not patentably distinct from each other.
AS to claim 21, claim 21 of ‘593 discloses 
A physical network interface controller (PNIC) for a host computer, the PNIC comprising at least one processing unit and a non-transitory machine readable medium storing a program for performing packet decapsulation for an overlay network when executed by the processing unit, the program comprising sets of instructions for: receiving a mapping table associating a tunnel endpoint of the overlay network with each virtual machine (VM) in a set of two or more VMs executing on the host computer (“receiving, from a hypervisor …”); 
removing, from an encapsulated packet received from the overlay network and destined for a particular VM, an overlay network encapsulation header comprising a particular tunnel endpoint address (“decapsulating …”); and 
based on a determination that the particular tunnel endpoint address in the overlay network encapsulation header matches a tunnel endpoint address associated in the mapping table with a particular VM address in the decapsulated packet, forwarding the decapsulated packet to the particular VM (“determining that (i) …” and “based on the determination, forwarding …”).
AS to claim 22, the limitations recited therein are disclosed/taught in claim 22 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
AS to claim 23, the limitations recited therein are disclosed/taught in claim 23 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
AS to claim 24, the limitations recited therein are disclosed/taught in claim 24 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
AS to claim 25, the limitations recited therein are disclosed/taught in claim 25 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
AS to claim 26, the limitations recited therein are disclosed/taught in claim 26 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
AS to claim 27, the limitations recited therein are disclosed/taught in claim 28 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
AS to claim 28, the limitations recited therein are disclosed/taught in claim 29 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
AS to claim 29, the limitations recited therein are disclosed/taught in claim 30 of ‘593, as is evident from a straightforward review of the claim language of these two claims.
As to claims 30-38, please see double patenting rejections for claims 21-29, above, in the same order.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 and 30:
(i) “a mapping table associating a tunnel endpoint of the overlay network with each VM in a set of two or more VMs executing on the host computer” is indefinite.  Does this recitation mean that the mapping table only associates just one particular tunnel endpoint with all of the two or more VMs?  Does this recitation mean that the mapping table associates a plurality of tunnel endpoints with a plurality of such two or more VMs, where each one of such plurality of tunnel endpoints is associated with only one of such two or more VMs?  Multiple interpretations are possible and therefore clarification is required.
(ii) “the decapsulated packet” is indefinite.  It is unclear whether this recitation is referring to the packet produced by the “removing” step earlier recited.
PLEASE NOTE that all dependent claims are rejected as indefinite for depending from indefinite parent, independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24,27-29,30-33,36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0172183 A1 to DeCusatis et al., in view of U.S. Patent No. 8,931,047 B2 to Wanser et al.
As to claim 21, DeCusatis discloses 
A physical network interface controller (PNIC) for a host computer, the PNIC comprising at least one processing unit and a non-transitory machine readable medium storing a program for performing packet decapsulation for an overlay network when executed by the processing unit (Fig. 4, “NIC 416” and paragraphs 3-6, 16, 18, 71, disclosing functionalities of the NIC, including the “mappings that the network controller 408 creates and updates”), the program comprising sets of instructions for:

receiving a mapping table associating a tunnel endpoint of the overlay network with each virtual machine (VM) in a set of two or more VMs executing on the host computer (Figs. 4 and 5, 502; paragraphs 59-66, in particular 62-63);
removing, from an encapsulated packet received from the overlay network and destined for a particular VM, an overlay network encapsulation header comprising a particular tunnel endpoint address (paragraphs 59-66 and Figs. 4-5, disclosing “the virtual forwarding element that operates in the host 404 strips off the tunnel header and the network identifier from the packets before delivering the packets to the destination VM operating in the host 404”); and
a decapsulated packet comprising a particular VM address (see citations and discussion above, where the decapsulated packet is understood to contain information on the source/destination VM addresses);
based on a determination, forwarding the decapsulated packet to the particular VM. (paragraphs 59-66 and Figs. 4-5, disclosing “the virtual forwarding element that operates in the host 404 strips off the tunnel header and the network identifier from the packets before delivering the packets to the destination VM operating in the host 404”)
DeCusatis does not explicitly disclose “based on a determination that the particular tunnel endpoint address pertaining to a packet matches a tunnel endpoint address associated in the mapping table with a particular VM address in the packet, forwarding the decapsulated packet to the particular VM”.
Wanser discloses “based on a determination that the particular tunnel endpoint address pertaining to a packet matches a tunnel endpoint address associated in the mapping table with a particular VM address in the packet, forwarding the packet to the particular VM” (Figs. 2-3, col. 4, lines 1-17, col. 5, line 1 – col. 6, line 39, col. 9, lines 1-56, col. 11, line 25 – col. 12, line 52, disclosing “access control lists ACLs” that only pass traffic/packet with the permitted “VTEP” [“tunnel endpoint address”] and “VNI” [“VM address in the packet”] combination) 
 Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wanser, in conjunction with and to modify the combined teachings of DeCusatis, to reject this claim.  In particular, a PHOSITA would have found it obvious to modify and condition the step of “based on a determination, forwarding the decapsulated packet to the particular VM” disclosed in DeCusatis, with the condition disclosed in the Wanser teaching of “based on a determination that the particular tunnel endpoint address pertaining to a packet matches a tunnel endpoint address associated in the mapping table with a particular VM address in the packet, forwarding the decapsulated packet to the particular VM” to reject “based on a determination that the particular tunnel endpoint address in the overlay network encapsulation header matches a tunnel endpoint address associated in the mapping table with a particular VM address in the decapsulated packet, forwarding the decapsulated packet to the particular VM.”  This is particularly since the “particular tunnel endpoint address in the overlay network encapsulation header” and the “decapsulated packet comprising a particular VM address” disclosed in DeCusatis correspond, respectively, to “the particular tunnel endpoint address pertaining to a packet” and “a particular VM address in the packet” disclosed in Wanser.  The cited references are in the same field of endeavor concerning routing methodologies applicable to VMs in overlay networks.  The suggestion or motivation would have been to improve the robustness of routing a packet in an overlay network including tunnels and having VMs as endpoints.  (Wanser, cols. 1-2 and Figs. 1-3; DeCusatis, Fig. 4, paragraphs 3-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 22, DeCusatis and Wanser teach the PNIC as in the parent claim 21. 
DeCusatis discloses 
The particular tunnel endpoint address is a source tunnel endpoint address, the particular VM address is a source VM address (Fig. 4, paragraphs 60-65);
The source VM address is the address of a VM executing on a different host computer (Fig. 4, paragraphs 60-65).
Wanser discloses the determination comprises a determination that the tunnel endpoint address corresponds in the mapping table to the VM address (Figs. 2-3, col. 4, lines 1-17, col. 5, line 1 – col. 6, line 39, col. 9, lines 1-56, col. 11, line 25 – col. 12, line 52, disclosing “access control lists ACLs” that only pass traffic/packet with the permitted “VTEP” [“tunnel endpoint address”] and “VNI” [“VM address in the packet”] combination, teaching that the VTEP corresponds to the VNI, for the packet, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wanser, in conjunction with and to modify the combined teachings of DeCusatis, to reject this claim, in particular because a PHOSITA would have found it obvious to substitute the source tunnel endpoint address and the source VM address disclosed in DeCusatis for the tunnel endpoint address and VM address in Wanser’s teaching above.  The cited references are in the same field of endeavor concerning routing methodologies applicable to VMs in overlay networks.  The suggestion or motivation would have been to improve the robustness of routing a packet in an overlay network including tunnels and having VMs as endpoints.  (Wanser, cols. 1-2 and Figs. 1-3; DeCusatis, Fig. 4, paragraphs 3-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 23, DeCusatis and Wanser teach the PNIC as in the parent claim 21. 
DeCusatis discloses 
The particular tunnel endpoint address is a destination tunnel endpoint address, the particular VM address is a destination VM address (Fig. 4, paragraphs 60-65);
The destination VM address is the address of the particular VM (Fig. 4, paragraphs 60-65).
Wanser discloses the determination comprises a determination that the tunnel endpoint address corresponds in the mapping table to the VM address (Figs. 2-3, col. 4, lines 1-17, col. 5, line 1 – col. 6, line 39, col. 9, lines 1-56, col. 11, line 25 – col. 12, line 52, disclosing “access control lists ACLs” that only pass traffic/packet with the permitted “VTEP” [“tunnel endpoint address”] and “VNI” [“VM address in the packet”] combination, teaching that the VTEP corresponds to the VNI, for the packet, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wanser, in conjunction with and to modify the combined teachings of DeCusatis, to reject this claim, in particular because a PHOSITA would have found it obvious to substitute the destination tunnel endpoint address and the destination VM address disclosed in DeCusatis for the tunnel endpoint address and VM address in Wanser’s teaching above.  The cited references are in the same field of endeavor concerning routing methodologies applicable to VMs in overlay networks.  The suggestion or motivation would have been to improve the robustness of routing a packet in an overlay network including tunnels and having VMs as endpoints.  (Wanser, cols. 1-2 and Figs. 1-3; DeCusatis, Fig. 4, paragraphs 3-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 24, DeCusatis and Wanser teach the PNIC as in the parent claim 21. 
DeCusatis discloses 
wherein the received encapsulated packet is a first packet, wherein the overlay network encapsulation header is a first overlay network encapsulation header, wherein the particular tunnel endpoint address is a first tunnel endpoint address, wherein the particular VM address is a first VM address (see discussion and citations in claim 21, e.g., paragraphs 59-66 and Figs. 4-5), wherein the program further comprises sets of instructions for:
removing, from an encapsulated second packet received from the overlay network, a second overlay network encapsulation header comprising a second tunnel endpoint address (see discussion and citations in claim 21, e.g., paragraphs 59-66 and Figs. 4-5, disclosing a packet processing procedure that is ongoing for packets from different data flows, including data flows from different overlay networks)
Wanser discloses based on a determination that the second tunnel endpoint address in the overlay network encapsulation header does not match any tunnel endpoint addresses associated in the mapping table with a second VM address in the second decapsulated packet, dropping the packet. (Figs. 2-3, col. 4, lines 1-17, col. 5, line 1 – col. 6, line 39, col. 9, lines 1-56, col. 11, line 25 – col. 12, line 52, disclosing “access control lists ACLs” that only pass traffic/packet with the permitted “VTEP” [“tunnel endpoint address”] and “VNI” [“VM address in the packet”] combination and dropping/discarding all other packets, teaching this limitation; also see combination discussed in claim 21 for further details)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wanser, in conjunction with and to modify the combined teachings of DeCusatis, to reject this claim.  The cited references are in the same field of endeavor concerning routing methodologies applicable to VMs in overlay networks.  The suggestion or motivation would have been to improve the robustness of routing a packet in an overlay network including tunnels and having VMs as endpoints.  (Wanser, cols. 1-2 and Figs. 1-3; DeCusatis, Fig. 4, paragraphs 3-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 27, DeCusatis and Wanser teach the PNIC as in the parent claim 21. 
DeCusatis discloses 
wherein the mapping table further associates an overlay network identifier with each VM in the set of VMs, wherein the overlay network encapsulation header further comprises a particular overlay network identifier, wherein the program further comprises a set of instructions for determining that the particular overlay network identifier corresponds in the mapping table to the particular VM address. (paragraphs 59-66 and Figs. 4-5, disclosing network identifier(s) assigned to overlay networks, and network address of host in which the VM resides).
As to claim 28, DeCusatis and Wanser teach the PNIC as in the parent claim 21. 
DeCusatis discloses 
wherein the particular VM is a first VM, wherein the received encapsulated packet is a first packet, wherein the overlay network encapsulation header is a first overlay network encapsulation header (see discussion and citations in claim 21, e.g., paragraphs 59-66 and Figs. 4-5), wherein the program further comprises sets of instructions for:

identifying a source VM address and a destination VM address in a non-encapsulated second packet received from a second VM in the set of VMs and destined for the overlay network; identifying a source tunnel endpoint address that corresponds in the mapping table to the source VM address; identifying a destination tunnel endpoint address that corresponds in the mapping table to the destination VM address; and adding to the second packet a second overlay network encapsulation header comprising the identified source and destination tunnel endpoint addresses, for transmitting the encapsulated second packet to the overlay network. (paragraphs 59-66 and Figs. 4-5, in particular, paragraph 65, disclosing the recited encapsulation process).
As to claim 29, DeCusatis and Wanser teach the PNIC as in the parent claim 28. 
DeCusatis discloses 
wherein the mapping table further associates a gateway address with each VM in the set of VMs, wherein the source VM address is a first source VM address, wherein the destination VM address is a first destination VM address, wherein the source tunnel endpoint address is a first source tunnel endpoint address, wherein the program further comprises sets of instructions for: 
identifying a second source VM address and a second destination VM address from a non-encapsulated third packet received from a third VM in the set of VMs and destined for the overlay network; identifying a second source tunnel endpoint address that corresponds in the mapping table to the source VM address; based on a determination that the second destination VM address does not correspond in the mapping table to any tunnel endpoint addresses, identifying a particular gateway address that correspond in the mapping table to the third VM; 
adding to the third packet a third overlay network encapsulation header comprising the identified second source tunnel endpoint address and the identified particular gateway address, for transmitting the encapsulated third packet to the overlay network. 
(see discussion and citations in claim 21, e.g., paragraphs 59-66 and Figs. 4-5, disclosing a packet processing procedure that is ongoing for packets from different data flows, including data flows from different overlay networks terminating in different source/destination tunnel endpoints, wherein the recited encapsulation procedure is performed to implement routing over such tunnels, wherein packets may be destined for a VM destination in the same host, or in a different host, teaching this limitation)
As to claims 30-33, see rejection for claims 21-24, in the same order.
As to claim 36-38, see rejection for claim 27-29, in the same order.


Claim 25,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0172183 A1 to DeCusatis et al., in view of U.S. Patent No. 8,931,047 B2 to Wanser et al., further in view of U.S. Patent Publication No. 2015/0007317 A1 to Jain.
As to claim 25, DeCusatis and Wanser teach the PNIC as in the parent claim 21. 
DeCusatis discloses 
the overlay network encapsulation header from which a first value may be derived; the decapsulated packet from which a second value may be derived; routing the packet based on the first value and the second value; removing, from an encapsulated second packet received from the overlay network, a second overlay network encapsulation header from which a third value may be derived; determining a fourth value based on the decapsulated second packet; routing the second packet based on the third value and the fourth value (see discussion and citations in claim 21, e.g., paragraphs 59-66 and Figs. 4-5, disclosing a packet processing procedure that is ongoing for packets from different data flows, including data flows from different overlay networks)
Wanser discloses if a first value and a second value pertaining to a packet are determined to match, then routing the packet; if such first value and such second value pertaining to a packet are determined not to match, then dropping the packet (Figs. 2-3, col. 4, lines 1-17, col. 5, line 1 – col. 6, line 39, col. 9, lines 1-56, col. 11, line 25 – col. 12, line 52, disclosing “access control lists ACLs” that only pass traffic/packet with the permitted “VTEP” [“first value”] and “VNI” [“second value”] combination and dropping/discarding all other packets, teaching this limitation; also see combination discussed in claim 21 for further details).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Wanser, in conjunction with and to modify the combined teachings of DeCusatis, to reject “determining a first value pertaining to the overlay network encapsulation header; determining a second value pertaining to the decapsulated packet; determining that the first value matches the second value; removing, from an encapsulated second packet received from the overlay network, a second overlay network encapsulation header comprising a third value; determining a fourth value based on the decapsulated second packet; determining that the third value does not match the fourth value; and based on the determination, dropping the decapsulated second packet.”  The cited references are in the same field of endeavor concerning routing methodologies applicable to VMs in overlay networks.  The suggestion or motivation would have been to improve the robustness of routing a packet in an overlay network including tunnels and having VMs as endpoints.  (Wanser, cols. 1-2 and Figs. 1-3; DeCusatis, Fig. 4, paragraphs 3-6).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Jain discloses wherein a header further comprises a first checksum value; calculating a second checksum value based on the decapsulated packet; if the first checksum value matches the second checksum value, then proceed with processing and routing of the packet; if the first checksum value do not match the second checksum value, then drop the packet (paragraphs 42, 68, Figs. 4, 5 and 9)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Jain, in conjunction with and to modify the combined teachings of DeCusatis and Wanser above, to reject this claim, specifically the recitation “wherein the overlay network encapsulation header further comprises a first checksum value, wherein the program further comprises sets of instructions for: calculating a second checksum value based on the decapsulated packet; determining that the first checksum value matches the second checksum value; removing, from an encapsulated second packet received from the overlay network, a second overlay network encapsulation header comprising a third checksum value; calculating a fourth checksum value based on the decapsulated second packet; determining that the third checksum value does not match the fourth checksum value; and based on the determination, dropping the decapsulated second packet.”.  The cited references are in the same field of endeavor concerning packet processing.  The suggestion or motivation would have been to improve the robustness of packet processing to facilitate correct data routing.  (Wanser, cols. 1-2 and Figs. 1-3; DeCusatis, Fig. 4, paragraphs 3-6; Jain, paragraphs 1-17).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 34, see rejection for claim 25.

Claim 26,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0172183 A1 to DeCusatis et al., in view of U.S. Patent No. 8,931,047 B2 to Wanser et al., further in view of U.S. Patent Publication No. 2013/0318219 A1 to Kancherla.
As to claim 26, DeCusatis and Wanser teach the PNIC as in the parent claim 21. 
Kancherla discloses determining that a destination address associated with the decapsulated packet is a multicast address, wherein the particular VM is a member of a multicast group associated with the multicast address comprising at least one other VM in the set of VMs; and

forwarding the decapsulated packet to the at least one other VM in the multicast group. (paragraph 66-68 and Figs. 4C, 1A/B and 5A)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Kancherla, in conjunction with and to modify the combined teachings of Wanser and DeCusatis, to reject this claim. The cited references are in the same field of endeavor concerning routing methodologies applicable to VMs in overlay networks.  The suggestion or motivation would have been to improve the robustness of routing a packet in an overlay network including tunnels and having VMs as endpoints.  (Wanser, cols. 1-2 and Figs. 1-3; DeCusatis, Fig. 4, paragraphs 3-6; Kancherla, paragraphs 1-22).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 35, see rejection for claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463